Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/168,669 TUNED MASS DAMPER IN AN EXTERIOR REARVIEW DEVICE filed on 2/5/2021.  Claims 1-22 are pending.  

Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/29/2022.
Applicant's election with traverse in the reply filed on 9/29/2022 is acknowledged.  The traversal is on the ground(s) that the species of Figure 5 and Figure 6 are similar in operation and effect.  This is not found persuasive because the mechanics of the damping mountings are completely separate, the device in Figure 5 having a mounting from above and a wedge and the device of Figure 6 has two flexible horizontal supports, no wedge and two different assemblies. 
The requirement is still deemed proper and is therefore made FINAL.



Information Disclosure Statement
The information disclosure statement submitted on 2/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6264338 to MacFarland and in view of United States Patent No. 3028138 to Wells.
With regards to claim 1, MacFarland discloses a motor vehicle (12) having 
mating features in a sheet metal of the motor vehicle; and an exterior rearview device (10) fixedly secured to the motor vehicle, the exterior rearview device having a structural base frame that mates to the mating features of the sheet metal (26) at a mounting plane; and a tuned mass damper system (36) secured to the structural base frame adjacent to the mounting plane, wherein a primary axis of movement of the tuned mass damper system is at least one of substantially parallel with or substantially perpendicular to the mounting plane. MacFarland does not disclose that the damper is more than one mass damper.  It has been held that a duplication of parts for the same function is obvious.  Wells shows a vibration mount with more than one damper and it would be obvious from these teachings that adding more dampers for the same function of damping vibration is obvious. 
	With regards to claim 2 and 13, it is obvious from Wells also teaches that the more than one mass damper comprises a first mass damper and a second mass damper for the same function.
	With regards to claims 3 and 14, it is obvious from Wells that the first mass damper is configured to dampen resonant vibrations at a first frequency (larger springs 29), and the second mass damper is configured to dampen resonant vibrations at a second frequency (smaller springs 39).
	With regards to claims 8 and 19, it would be obvious from Wells to have the tuned mass damper system having a first mass (29, 30,26); a second mass (14); a first attaching element (120) and a second attaching element (49, 43) a first shaft formed of flexible material (31); and a second shaft formed of flexible material (47) and it would be obvious to put as many dampers in place to dampen vibrations.
	With regards to claims 9 and 20, it would be obvious from Wells wherein the first mass damper comprises the first mass, and the first shaft formed of flexible material, and the second mass damper comprises the second mass and the second shaft formed of flexible material.
	With regards to claims 10 and 21, it would be obvious from Wells that the first shaft formed of flexible material comprises a primary shaft and a secondary shaft, and the first mass is flanked by the primary shaft on a side and the secondary shaft on another side, and wherein the second shaft formed of flexible material comprises a second primary shaft and a second secondary shaft, and the second mass is flanked by the second primary shaft of a second side and the second secondary shaft on another side.
	With regards to claims 11 and 22, it would be obvious from the combination, wherein the tuned mass damper system is configured to dampen resonant vibrations being generated by the motor vehicle.
	With regards to claim 12, as shown above it would be obvious from the combination to have mating features in a sheet metal of the motor vehicle; and an exterior rearview device fixedly secured to the motor vehicle, the exterior rearview device comprising a structural base frame that mates to the mating features of the sheet metal at a mounting plane; and a tuned mass damper system secured to the structural base frame adjacent to the mounting plane, comprising more than one mass damper,
wherein the tuned mass damper system is configured to dampen resonant vibrations being generated by the motor vehicle.

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/20/22